Citation Nr: 0905192	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a hyperflexion 
injury to the neck.

3. Entitlement to service connection for a left knee 
condition.

4. Entitlement to service connection for a right knee 
condition.

5. Entitlement to service connection for chest pains from 
neck misalignment.


REPRESENTATION

Appellant represented by:	The American Legion and Gary 
J. Spahn, Esq.




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Veteran presented testimony in a Travel Board hearing 
before the undersigned Veterans Law Judge in June 2005. A 
transcript of the Veteran's testimony has been associated 
with his claims file.  These issues were the subject of a 
prior January 2006 Board decision, which was vacated and 
remanded by an October 2007 United States Court of Appeals 
for Veterans Claims order.  As such, these issues now return 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In June 2005, the Veteran was provided with a Travel Board 
hearing before a Veterans Law Judge, in support of this 
appeal.  Unfortunately, that Judge is no longer with the 
Board.  The Veteran was informed of this situation by a 
letter dated November 2007, and provided with several 
options, including that of being provided with another Travel 
Board hearing.  In correspondence received at the Board in 
December 2007, the veteran indicated that he wished to be 
provided the opportunity to have an additional hearing before 
another Veterans Law Judge at his local regional office.  
This request was confirmed in a May 2008 statement from the 
veteran's representative.  As such, the Board must remand 
this case in order that the veteran may be scheduled for an 
additional travel board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  After a hearing is 
conducted, or if the Veteran withdraws 
his hearing request or fails to report 
for the scheduled hearing, the Veteran's 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




